EXHIBIT 10.2

PROMISSORY NOTE



$76,532,500.00 New York, New York
December 3, 2015



FOR VALUE RECEIVED IREIT PITTSBURGH SETTLERS RIDGE, L.L.C., a Delaware limited
liability company, as maker, having its principal place of business at 2901
Butterfield Road, Oak Brook, Illinois 60523 (“Borrower”), hereby unconditionally
promises to pay to the order of METROPOLITAN LIFE INSURANCE COMPANY, a New York
corporation, as lender, having an address at 10 Park Avenue, Morristown, New
Jersey 07962 (“Lender”), or at such other place as the holder hereof may from
time to time designate in writing, the principal sum of SEVENTY-SIX MILLION FIVE
HUNDRED THIRTY-TWO THOUSAND FIVE HUNDRED AND NO/100 DOLLARS ($76,532,500.00), or
so much thereof as is advanced, in lawful money of the United States of America,
with interest thereon to be computed from the date of this Note at the Interest
Rate or the Default Rate, as applicable, and to be paid in accordance with the
terms of this Note and that certain Loan Agreement dated as of the date hereof
by and between Borrower and Lender (the “Loan Agreement”). All capitalized terms
not defined herein shall have the respective meanings set forth in the Loan
Agreement.

Article 1 : PAYMENT TERMS

Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article II of the Loan Agreement and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date.

Article 2 : DEFAULT AND ACCELERATION

Subject to the terms and provisions of the Loan Agreement, the Debt shall
without notice become immediately due and payable at the option of Lender if any
payment required in this Note is not paid on or prior to the date when due or if
the Debt is not paid on the Maturity Date or on the happening of any other Event
of Default.

Article 3 : LOAN DOCUMENTS

This Note is secured by the Security Instrument and the other Loan Documents.
All of the terms, covenants and conditions contained in the Loan Agreement, the
Security Instrument and the other Loan Documents are hereby made part of this
Note to the same extent and with the same force as if they were fully set forth
herein. In the event of a conflict or inconsistency between the terms of this
Note and the Loan Agreement, the terms and provisions of the Loan Agreement
shall govern.

1 

 

 

Article 4 : SAVINGS CLAUSE

Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the Maximum
Legal Rate, (b) in calculating whether any interest exceeds the Maximum Legal
Rate, all such interest shall be amortized, prorated, allocated and spread over
the full amount and term of all principal indebtedness of Borrower to Lender,
and (c) if through any contingency or event, Lender receives or is deemed to
receive interest in excess of the Maximum Legal Rate, any such excess shall be
deemed to have been applied toward payment of the principal of any and all then
outstanding indebtedness of Borrower to Lender, or if there is no such
indebtedness, shall promptly be returned to Borrower.

Article 5 : NO ORAL CHANGE

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

Article 6 : WAIVERS

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment and all other notices of any kind. No
release of any security for the Debt or extension of time for payment of this
Note or any installment hereof, and no alteration, amendment or waiver of any
provision of this Note, the Loan Agreement or the other Loan Documents made by
agreement between Lender or any other Person shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Borrower
or any other Person who may become liable for the payment of all or any part of
the Debt under this Note, the Loan Agreement or the other Loan Documents. No
notice to or demand on Borrower shall be deemed to be a waiver of the obligation
of Borrower or of the right of Lender to take further action without further
notice or demand as provided for in this Note, the Loan Agreement or the other
Loan Documents. If Borrower is a partnership or limited liability company, the
agreements herein contained shall remain in force and be applicable,
notwithstanding any changes in the individuals or entities comprising the
partnership or limited liability company, and the term “Borrower,” as used
herein, shall include any alternate or successor partnership or limited
liability company, but any predecessor partnership or limited liability company
and their partners or members shall not thereby be released from any liability.
If Borrower is a corporation, the agreements contained herein shall remain in
full force and be applicable notwithstanding any changes in the shareholders
comprising, or the officers and directors relating to, the corporation, and the
term “Borrower,” as used herein, shall include any alternative or successor
corporation, but any predecessor corporation shall not be relieved of liability
hereunder. (Nothing in the foregoing two sentences shall be construed as a
consent to, or a waiver of, any prohibition or restriction on transfers of
interests in such partnership, limited liability company or corporation, which
may be set forth in the Loan Agreement, the Security Instrument or any other
Loan Document.)

2 

 



 

Article 7 : TRANSFER

Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the
matter; but Lender shall retain all rights hereby given to it with respect to
any liabilities and the collateral not so transferred.

Article 8 : EXCULPATION

The provisions of Section 12.23 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

Article 9 : GOVERNING LAW

THIS NOTE SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

Article 10 : NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Section 12.6 of the Loan Agreement.

[NO FURTHER TEXT ON THIS PAGE]

 

3 

 

IN WITNESS WHEREOF, THIS NOTE has been duly executed by Borrower as of the day
and year first above written.

 

BORROWER:

 

IREIT PITTSBURGH SETTLERS RIDGE, L.L.C.,

a Delaware limited liability company

          By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

            By: /s/ Mary J. Pechous       Name:  Mary J. Pechous      
Title:    Assistant Secretary        

 

4